PER CURIAM.
The sentence imposed below is vacated and the cause remanded for resen-tencing on a properly calculated guidelines scoresheet. See Gordon v. State, 572 So.2d 33 (Fla. 4th DCA 1991); Dawson v. State, 532 So.2d 89 (Fla. 4th DCA 1988). Since the defendant was subject only to a mutual restraining order in his dissolution proceeding, points may not be included for “legal status” under section 3.701 d 6, Florida Rules of Criminal Procedure, see daggers v. State, 509 So.2d 1165 (Fla. 1st DCA 1987), aff'd, 526 So.2d 682 (Fla.1988); Mize v. State, 495 So.2d 845 (Fla. 3d DCA 1986). Moreover, only such prior convictions as are determined valid and appropriate by the trial court shall be scored. See Brantley v. State, 570 So.2d 364 (Fla. 3d DCA 1990), cause dismissed, 576 So.2d 285 (Fla.1990).